April 30. 1987




Bonorable Hugh Penner                      opinion No. JM-686
ChairF4ao
cmmittee on Intergovernmental              Re: Whether the mayor or city
   Relations                               manager of a home-rule city is
Texas State Senate                         authorized to appoint and remove
P. 0. Box 12068                            a public housing authority con-
Austin, Texas   78711                      missioner

Dear Senator Parmer:

     As chairman of the Senate Committee on Intergovernmental Rela-
tions, you ask about a situation that has arisen in the city of San
Benito which prompts the following question:

            With regard to a home rule city which has
         adopted a charter making the city manager chief
         executive and administrative head of a city,  dues
         the city manager or does the mayor have the power
         to appoint and remove public housing authority
         commissioners governed by        article 1269k of
         Vernon's Annotated Texas Statutes?

     Section 5 of article 1269k. V.T.C.S., provides that the mayor
shall appoint the commissioners of the housing authority and section 7
thereof provides that, "[f]or inefficiency or neglect of duty or
misconduct in office, a commissioner of an authority may be removed by
the mayor. . . ."

     Section 3(d) of article 1269k defines "mayor" as follows:

          'Mayor' shall mean the mayor of the city or the
          officer   thereof   charged    with   the   duties
          customarily imposed on the mayor or executive head
          of the city.

     You have furnished us with relevant portions of the city charter
of San Benito. We find the following pertinent to the issue you
present.

          Article   II.   City Government




                                  p. 3177
Eonorable Hugh Parmer - Page 2 (~~-686)




          Section 1

          The Mayor shall be the executive officer of the
          City and shall have direct charge of the Police,
          Sanitary and Fire Departments of the City, and
          general supervision over all departments, and
          officers of the City, provided that a City Manager
          may be appointed as provided in Article XXV of the
          Charter of the City of San Benito. . . .

               . . . .

          Article XXV.    City Manager

          Section 1.     Appointment

          At  such time after the taking effect of this
          charter as the city commission shall see fit to do
          so, it may appoint a city manager, who shall be
          the administrative head of the municipal govern-
          ment and shall be responsible for the efficient
          administration of all departments.

          Section 2.     Duties

          The city manager shall see that the laws and
          ordinances of the city are enforced. He shall
          appoint all appointive officers, except city
          attorney., and employees of the city, with advice
          and consent of the city commission, such appoint-
          ments to be made upon merit and fitness alone and
          he may at will remove any officers or appointees
          appointed by him. He shall exercise control and
          supervision over all departments and offices that
          may be created by the city commission, and all
          officers and appointees appointed by him. . . .
          (Emphasis added).

     The information you furnish us reflects "The San Benito
commission has elected to appoint a city manager and has operated the
city for many years with a city manager as the executive head of the
city."

     The city manager of San Benito is designated "as the administra-
tive head of the municipal government" in section 1 of article XXV of
the city charter. Section 2 of article XXV imposes upon the city
manager such duties as appointing all appointive officers and
employees except the city attorney, with advice and consent of the
city   commissioners.   The   city  manager   is vested    with   the




                                   p. 3178
                                                                        :.
Honorable Hugh.Parmer - Page 3     (JM-686)




responsibility of seeing that the laws and ordinances are enforced and
the duty of exercising control and supervision over all departments
and officers. In addition, the charter gives the city manager the
authority to remove, at will. any persons appointed by him

     Section 3(d) of article 1269k. V.T.C.S., defines mayor as "the
mayor of the city or the officer thereof charged with the duties
customarily imposed on the mayor or executive head of the city."
(Emphasis added).

     The powers and duties of a mayor depend on the statutes and the
city charter and on the ordinances enacted pursuant to them. 52 Tax.
Jur.3d Municipalities 9196 (1987). The mayor of a city has the power
of supervision over every department of the city government. city of
San Antonio v. Robert Thompson 6 Co., Inc.. 30 S.W.2d 339 (Tax. Civ.
APP. - San Antonio 1930). dismissed as moot, 44 S.W.2d 972 (Tax.
Comm'n App. 1932).

     It is our opinion that the charter of San Benito charges the city
manager with "the duties cusromarily Imposed on the mayor or executive
head of the city" so as to bring the city manager within the defini-
tion of mayor as that term is defined in section 3(d) of article
1269k. We note that the city charter provides that appointments by
the city manager are to be made with the "advice and con$ent of the
city commission."

                            SUMMARY

             The city manager of the city of San Benito is
          the official with the authority to appoint public
          housing   authority commissioners governed by
          article 1269k. V.T.C.S.    The city manager may
          remove public housing authority commissioners for
         'reasons stated in section 7 of article 1269k.




                                           JIM     MA,TT   0 X
                                           Attorney General of Texas

JACK HIGETOWER
First Assistant Attorney General

MARY KELLER
Executive Assistant Attorney-General




                                 p. 3179
Honorable Hugh Parmer - Page 4    (JM-686)




JUDGE ZOLLIE STEAKLET
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Tom G. Davis
Assistant Attorney General




                                 p. 3180